Citation Nr: 1608108	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Chapter 33, Title 38 (Post 9/11 GI Bill) educational benefits in excess of the 90 percent rate prior to August 20, 2012.   


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from February 2006 to October 2012, including service in Iraq.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO); which determined that the Veteran was only entitled to Post 9/11 GI Bill benefits at the 90 percent rate prior to August 20, 2012.  

The appellant originally requested that she be given the opportunity to provide testimony before the Board with respect to her appeal.  Subsequent to a hearing being scheduled, the appellant failed to appear for the hearing, and her representative clarified that she did not want the hearing to be rescheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The amount of educational assistance payable under the Post-9/11 GI Bill is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640 (2013).  The record reflects that the RO originally assigned a 100 percent award based on a varying number of days of active duty service in March 2010.  Another letter was sent to the appellant in July 2011 that confirmed the 100 percent award; the appellant was deemed to have had 886 days of active duty.  Then, in August 2011, the RO informed the appellant that legislation had changed the amount that she could be given in educational benefits and that an overpayment had been created.  The appellant was informed that she, and the college that she was attending, would have to repay the overpayment.  Nevertheless, another letter, dated November 2011, stated that the appellant was eligible to receive 100 percent of educational benefits.  Notwithstanding the November 2011 letter, further correspondence was forwarded to the appellant in January 2012 which indicated that the appellant was only entitled to 90 percent of benefits.  The appellant subsequently submitted a notice of disagreement (NOD), followed by a submission by the appellant's accredited representative.  

The amount of educational assistance payable under the Post-9/11 GI Bill (Chapter 33) is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640.  On January 4, 2011, the "Post-9/11 Veterans Educational Improvements Act of 2010" was enacted.  Pub. L. No. 111-377,124 Stat. 4106 (effective from August 1, 2011).  This Act made changes to Chapter 33 of Title 38, United States Code, pursuant to the Post-9/11 Veterans Educational Assistance Act of 2008 (Title V of Public Law 110-252).  Prior to this statutory change, active duty service members were awarded Post-9/11 GI Bill (Chapter 33) education benefits at the 100 percent level regardless of length of service as long as 90 days of qualifying service had been completed.  The Act also set a national maximum of $17,500 (US dollars) per academic year for private school costs.

38 C.F.R. § 21.9640 sets out the rates of payment of educational assistance for Post-9/11 GI Bill (Chapter 33) education benefits following the changes made by Public Law 111-377.  Specifically, section 21.9640 provides in pertinent part that if a claimant serves the following periods of active duty, the corresponding percentage of maximum Chapter 33 education benefits will be paid:

At least 36 months - 100 percent; 
At least 30 months, but less than 36 months - 90 percent; 
At least 24 months, but less than 30 months - 80 percent; 
At least 18 months, but less than 24 months - 70 percent; 
At least 12 months, but less than 18 months - 60 percent.
38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640(a) (2015).

Periods of "obligated service" are not counted towards the periods of qualifying active service for Chapter 33 benefits.  38 U.S.C.A. § 3322(b) (West 2014).  Obligated service includes periods of service counted for the loan repayment program (LRP).  Id.  Available service personnel records show that the Veteran enlisted in February 2006 for a four year period, and elected to participate in the LRP.  She reenlisted after two years and seven months of service.  A "Veterans Information Solution" updated in December 2010, reports that the Veteran's period of obligated service was 1097 days extending from February 22, 2006 to February 22, 2009.  The RO subsequently determined; however, that the Veteran did not achieve 36 months of qualifying service until August 20, 2010.  The statement of the case reports that the period of obligated service was based on a review of Department of Defense records, but these do not appear to be in the claims files.

Also, a review of the accredited representative's statement reveals that the representative claimed that the RO had not provided the representative, or her organization, with a copy of the statement of the case (SOC).  It is also unclear whether the SOC was, in fact, published.  The representative further stated that the primary issue on appeal should be the effective date of the reduction in percent of eligibility from 100 to 90 percent.  It was also suggested that the SOC was deficient because it did not provide the necessary laws and regulations used in conjunction with the appellant's education claim.  

Prior to determining that the Veteran was only entitled to benefits at the 90 percent rate, it made payments to the Veteran's school at the 100 percent rate.  Upon determining that this was erroneous, the RO advised the school of the overpayment and demanded reimbursement.  The school returned the funds to VA, but in turn required the Veteran to repay those funds to it.  The Veteran and her representative have essentially argued that any overpayment was the result of VA's sole administrative error.  Although the RO advised the Veteran of the overpayment and that information as to how to request a waiver would be forthcoming, she does not appear to have been provided with this notice.  These matters are inextricably intertwined with the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Insure that the Veteran's representative has an opportunity to participate at all levels of the appeal by providing it with all relevant adjudication documents, including the statement of the case.

2.  Obtain verification from the service department of the Veteran's periods of obligated service (i.e. periods of service involving participation in the LRP).  Insure that the service department's responses and any associated documentation are part of the claims folder. 

2.  Adjudicate whether overpayments of Chapter 33 benefits prior to August 20, 2012 were due to sole administrative error, and if not, whether the Veteran is entitled to waiver of any overpayments.   These issues will not be further considered by the Board, unless the Veteran perfects appeals by submitting a notice of disagreement, and after a statement of the case, a timely substantive appeal.

3.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

